FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 3, 2021
                         _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 BRITTANY CROWNHART,

       Plaintiff - Appellant,

 v.                                                         No. 21-1047
                                                   (D.C. No. 1:20-CV-03670-LTB)
 ANNE MAGILL COLLINS,                                         (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges.
                  _________________________________

      Brittany Crownhart filed a pro se action against a nurse who allegedly

included false and/or private information on her hospital discharge paperwork,

claiming that this violated her rights under the Fourth Amendment and the Health

Insurance Portability and Accountability Act (HIPAA) of 1996, Pub. L. 104–191, 110

Stat. 1936 (codified as amended in scattered sections of 42 U.S.C.). Although

Crownhart was not a prisoner and sought only monetary damages for relief, she



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel.
But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a) and
10th Cir. R. 32.1(A).
purported to file this action as a habeas petition under 28 U.S.C. § 2241, which

permits a person in custody to challenge a conviction or sentence. And she paid only

the $5 filing fee for habeas petitions rather than the higher filing fee required for non-

habeas civil actions. See 28 U.S.C. § 1914(a).

      A magistrate judge concluded that Crownhart’s filings were deficient because

she had not used the proper form for her complaint, which sounded in malpractice

rather than habeas, and she had neither paid the required filing fee for non-habeas

actions nor applied to proceed without prepayment of fees.1 Based on these

deficiencies, the magistrate judge ordered Crownhart to “obtain and use the court-

approved Complaint form, and either pay the $402 filing fee in full or file an

Application to Proceed in District Court Without Prepaying Fees or Costs.” R. 15.

The magistrate judge provided her with contact information for a pro se clinic that

might be able to assist her in this matter. And the magistrate judge warned her that

the action would be dismissed without prejudice—and without further notice—if she

did not cure the deficiencies within 30 days.

      Over the next five weeks, Crownhart submitted various nonresponsive filings,

such as a request for the hospital to be notified of the lawsuit. But she neither filed a

complaint on the court-approved form nor addressed the filing-fee issue.


      1
        The magistrate judge also observed that Crownhart’s husband had been
permanently enjoined from filing pro se actions without leave of the court and that
the handwriting on the pleadings in this case appeared to be Crownhart’s husband’s
handwriting. “Given these circumstances,” the magistrate judge warned Crownhart of
her need to comply with Rule 11 of the Federal Rules of Civil Procedure in
submitting any filings to the court. R. 15.
                                            2
      Forty-two days after the magistrate judge issued his order, the district court

dismissed the action without prejudice pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure based on Crownhart’s failure to comply with the magistrate judge’s

order. Crownhart then filed this appeal.

      Rule 41(b) “permit[s] courts to dismiss actions sua sponte for a plaintiff’s

failure to prosecute or comply with the rules of civil procedure or court’s orders.”

Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003). “We review such a

dismissal for an abuse of discretion.” Id. at 1204. And a district court does not abuse

its discretion unless it “makes ‘a clear error of judgment or exceed[s] the bounds of

permissible choice in the circumstances.’” Ecclesiastes 9:10-11-12, Inc. v. LMC

Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007) (alteration in original) (quoting

McEwen v. City of Norman, 926 F.2d 1539, 1553–54 (10th Cir.1991)).

      In her appellate briefing, Crownhart focuses on the merits of her underlying

claims and the specifics of another hospital-related claim she wished to add to the

complaint. She touches only briefly on the district court’s dismissal order, arguing

simply that the district court should have considered the merits of her complaint but

erroneously “dismissed the case without proper cause to take the case serious[ly]

when it was about HIPAA violations.”2 Aplt. Br. 4 (capitalization standardized).


      2
         Crownhart raises only one other objection to the dismissal order, contending
that the district court erroneously “denied all pending motions by the United States
Court of Appeals” and thereby exceeded its authority. Aplt. Br. 4 (capitalization
standardized). This argument misreads the district court’s decision. The district court
simply denied as moot the motions that Crownhart had previously filed in the district
court; it did not purport to affect any motions that might be filed in this court.
                                           3
      Crownhart has not shown that the district court exceeded the bounds of

permissible choice by dismissing this action. The magistrate judge informed her of

the specific deficiencies in her pleadings, told her how to cure these deficiencies,

warned her that the action would be dismissed if she did not cure the deficiencies

within 30 days, and referred her to a resource for potential assistance. The nature and

alleged merits of her claims did not excuse her from compliance. But she neither

challenged the magistrate judge’s order nor attempted to comply with it. Under these

circumstances, the district court did not abuse its discretion by dismissing the action

without prejudice. Cf. Florence v. Decker, 153 F. App’x 478, 480 (10th Cir. 2005)

(unpublished) (holding that district court did not abuse discretion in dismissing civil

action without prejudice for failure to pay filing fees because plaintiff “ha[d] not

shown that he was unable to comply with the court’s order”; noting that “dismissal

without prejudice is not an extreme sanction because the remedy is simply to cure the

defect and refile the complaint”).

      We therefore affirm the district court’s dismissal of the action without

prejudice. And we deny Crownhart’s motion to proceed in forma pauperis on appeal

because she has not asserted “a reasoned, nonfrivolous argument” in support of her

position. Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge


                                            4